 



Exhibit 10.35
2006 Motorola Incentive Plan
(As Amended and Restated as of January 1, 2008)
Overview
The 2006 Motorola Incentive Plan has been established to retain Employees
through competitive rewards, attract premier talent, align individual efforts
with business goals, and reward Employees for strong business performance. The
Plan is based on successive calendar-year performance periods commencing 1
January 2006. The Plan is being implemented pursuant to the terms and conditions
of the Omnibus Plan. Capitalized terms are defined in the “Definitions” section
below.
Eligibility
To be eligible to participate in this Plan, an individual must be:

  •   A full-time or part-time Employee of Motorola assigned to a Participating
Organization;     •   Not a participant in any other annual group incentive or
bonus plan (e.g., sales commission plans, etc.); and     •   The Employee must
meet one of the following conditions:

  •   The Employee is active on a Company payroll as of the end of the Plan
Year;     •   The Employee is on a Leave of Absence as of the end of the Plan
Year;     •   The Employee Retired from the Company during the Plan Year while
actively employed or from a Leave of Absence; or     •   The Employee died
during the Plan Year while actively employed by the Company or while on a Leave
of Absence.

The MIP Committee may modify the foregoing eligibility provisions to exclude
groups of employees on a country-wide or business unit/organizational basis as
the MIP Committee deems necessary or appropriate.

 



--------------------------------------------------------------------------------



 



Award Calculation
Awards will be calculated and paid after the close of each Plan Year on which
the awards are based. The award amount will be based on Eligible Earnings, the
Target Award Percentage, and the Business and Individual Performance Factors, as
follows:

                                 
Award
  =   Eligible Earnings   *   Target Award   *   Business   *   Individual
 
              Percentage       Performance Factor       Performance Factor

Target Award Percentages, Business Performance Factors and Individual
Performance Factors for each Plan Year shall be determined by the Compensation
Committee. Business Performance Factors shall be based on Operating Earnings,
Operating Cash Flow, Revenue Growth, Quality and such other factors as may be
determined by the Compensation Committee in its complete discretion.
Payout Process

  •   All earned awards will be paid in cash. Payment will be made as soon as
administratively practical following the close of a Plan Year.     •   A
Participant shall have no right to any award until that award is paid.

Administration

  •   The Compensation Committee has the overall responsibility for
administering and amending this Plan, subject to the following:

  •   The Compensation Committee, in its discretion, can include or exclude
individual items from the calculation of the Business Performance Factors for
good reason.     •   The Compensation Committee has delegated to the MIP
Committee the authority to manage the day-to-day administration of the Plan
including without limitation the discretionary authority to (i) administer and
interpret the terms of the Plan, and (ii) amend the Plan only as necessary to
reflect any ministerial, administrative or managerial functions; provided

2



--------------------------------------------------------------------------------



 



      that any such amendment does not alter the Business Performance Factor
once established for any Participating Organization or the Motorola-Wide
Business Performance Factor for any Plan Year and provided that any such
amendment does not increase the total payout under the Plan unless such increase
is minor and due to increased Target Award Percentages, additional Participants,
or other administrative changes.     •   The Compensation Committee has
delegated certain responsibilities to the Chief Executive Officer of the
Company, the exercise of which cannot result in an increased aggregate cost of
the Plan in any Plan Year.     •   The Compensation Committee specifically
reserves to itself the authority to set the initial Target Award Percentage and
to determine any final award payment for any Participant who is (i) subject to
Section 162(m), (ii) subject to Section 16, or (iii) designated as a member of
the Motorola Senior Leadership Team.

  •   Any claims for payments under the Plan or any other matter relating to the
Plan must be presented in writing to the MIP Committee within 60 days after the
event that is the subject of the claim. The MIP Committee will then provide a
response within 60 days, which shall be final and binding.

General Provisions

  •   Awards are subject to all applicable withholding taxes and other required
deductions.     •   The Plan will not be available to Employees who are subject
to the laws of any jurisdiction which prohibits any provisions of this Plan or
in which tax or other business considerations make participation impracticable
in the judgment of the MIP Committee.     •   This Plan does not constitute a
guarantee of employment nor does it restrict the Company’s rights to terminate
employment at any time or for any reason.     •   The Plan and any individual
award is offered as a gratuitous award at the sole discretion of the Company.
The Plan does not create vested rights of any nature nor does it constitute a
contract of employment or a contract of any other kind. The Plan does not

3



--------------------------------------------------------------------------------



 



      create any customary concession or privilege to which there is any
entitlement from year-to-year, except to the extent required under applicable
law. Nothing in the Plan entitles an Employee to any remuneration or benefits
not set forth in the Plan nor does it restrict the Company’s rights to increase
or decrease the compensation of any Employee, except as otherwise required under
applicable law.     •   Except as explicitly provided by law, the awards shall
not become a part of any employment condition, regular salary, remuneration
package, contract or agreement, but shall remain gratuitous in all respects.
Awards are not to be taken into account for determining overtime pay, severance
pay, termination pay, pay in lieu of notice, or any other form of pay or
compensation.     •   Except as explicitly provided by law, this Plan is
provided at the Company’s sole discretion and the Compensation Committee may
modify or terminate it at any time, prospectively or retroactively, without
notice or obligation for any reason. In addition, there is no obligation to
extend the Plan or establish a replacement plan in subsequent years.     •  
Effective as of January 1, 2008, all awards to Covered Persons are subject to
the terms and conditions of the Recoupment Policy. The Recoupment Policy
provides for determinations by the Company’s independent directors of a Policy
Restatement. In the event of a Policy Restatement, the Company’s independent
directors may require, among other things, reimbursement of the gross amount of
any bonus or incentive compensation paid to the Covered Person hereunder on or
after January 1, 2008 if and to the extent the conditions set forth in the
Recoupment Policy apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon the Covered Person.
The Recoupment Policy is in addition to any other remedies which may be
otherwise available at law, in equity or under contract, to the Company.     •  
The Plan shall not be funded in any way. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of awards. To the extent any person acquires a
right to receive payment under the Plan, such right will be no greater than the
right of an unsecured general creditor of the Company.     •   Award
opportunities may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.

4



--------------------------------------------------------------------------------



 



  •   The Compensation Committee establishes the following administrative
provisions reflecting changes in Employee status during the Plan Year:

  •   Because employee retention is an important objective of this Plan and
awards do not bear a precise relationship to time worked within the calendar
year or length of service with the Company, Participants who separate from
employment (payroll) prior to the end of the Plan Year (for reasons other than
death or Retirement) shall not receive any award attributable to that Plan Year.
    •   In the event a Participant (i) remains on payroll as an active Employee
or is on a Leave of Absence at the end of a Plan Year, but is not actually
working, (ii) Retires or dies prior to the end of the Plan Year while actively
employed or on a Leave of Absence, any award received by the Participant shall
be based solely on the Participant’s Eligible Earnings for the time the
Participant actually worked during the Plan Year. Any such award payable on
behalf of a deceased Participant shall be paid to the decedent’s estate. A
Participant on any type of leave of absence shall not be considered to be
actually working for purposes of this Plan.     •   Awards for transferred,
promoted or demoted Participants will be calculated using (i) the Individual
Performance Factor assigned at the end of the Plan Year and (ii) the Target
Award Percentages and Business Performance Factors prorated for the portions of
the Plan Year the Participant was assigned different target awards or was in
different Participating Organizations during the Plan Year; provided, however,
that the Target Award Percentage may not be increased without Compensation
Committee approval for any Participant who is (i) subject to Section 162(m),
(ii) subject to Section 16, or (iii) designated as a member of the Motorola
Senior Leadership Team.

The MIP Committee may modify the foregoing provisions as it deems necessary or
appropriate to apply to groups of employees on a country-wide or business
unit/organizational basis as the MIP Committee deems necessary or appropriate.

5



--------------------------------------------------------------------------------



 



Definitions
Company: Motorola, Inc. and its subsidiaries.
Compensation Committee: the Compensation and Leadership Committee of the Board
of Directors.
Covered Persons: officers (as such term is defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934) of the Company.
Divested: the sale, lease, outsourcing arrangement, spin-off or similar
transaction wherein a subsidiary is sold or whose shares are distributed to the
Motorola stockholders, or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of
Company or a subsidiary.
Eligible Earnings: the MIP Committee will determine Eligible Earnings for each
country, consistent with their respective legal and practical requirements. The
MIP Committee may determine inclusions and exclusions from Eligible Earnings to
apply to groups of employees on a country-wide or business unit/organizational
basis as the MIP Committee deems necessary or appropriate.
Employee: a person in an employee-employer relationship with the Company whose
base wage or base salary is processed for payment by the payroll department(s)
of the Company or a subsidiary and not by any other department of the Company.
The term Employee shall exclude the following:

  •   Any independent contractor, consultant, or individual performing services
for the Company who has entered into an independent contractor or consultant
agreement;     •   Any individual performing services under an independent
contractor or consultant agreement, a purchase order, a supplier agreement or
any other agreement that the Company enters into for services;     •   Any
person classified by the Company as a temporary or contract labor (such as black
badges, brown badges, contractors, contract employees, job shoppers) regardless
of the length of service; and     •   Any “leased employee” as defined in
Section 414(n) of the U.S. Internal Revenue Code of 1986, as amended.

6



--------------------------------------------------------------------------------



 



Such individuals shall be precluded from retroactive participation in the Plan
even if a court or governmental or regulatory entity subsequently reclassifies
such individuals as common law employees of the Company on a retroactive basis.
Gross Margin: net sales minus the cost of goods sold, calculated according to
GAAP.
Leave of Absence: an approved leave of absence.
MIP Committee: a committee to which the Compensation Committee may delegate
certain powers and duties as described above. Unless otherwise determined, the
MIP Committee will consist of the Senior Human Resources Officer, a senior
Compensation Officer, and a senior Finance Officer. The MIP Committee may
establish self-governance procedures such as by-laws, and shall keep minutes
regarding all actions taken by the MIP Committee.
Omnibus Plan: the Motorola Omnibus Incentive Plan of 2006, or any successor
plan.
Operating Earnings: calculated according to GAAP, excluding one-time events
called out in earnings releases, such as restructuring activities and sales of
marketable securities. It also excludes stock compensation expense. It will be
adjusted for the impact of mergers, acquisitions, and divestitures material to
the business segment.
Operating Cash Flow: calculated according to GAAP, which excludes gains on sales
of investments and securities, and the following acquisition-related costs:
intangible amortization and in-process research and development. It will be
adjusted for the impact of mergers, acquisitions, and divestitures material to
the business segment.
Participant: an Employee who meets the eligibility requirements set forth above.
Plan: the 2006 Motorola Incentive Plan, as amended from time to time.
Plan Year: calendar-year performance periods commencing each 1 January.
Policy Restatement: a restatement of the Company’s financial results caused by
the intentional misconduct of a Covered Person.
Quality: combination of measures of customer advocacy, reliability, flawless
launch, and/or cost of poor quality, as defined by the MIP Committee. The MIP
Committee may add or delete quality measures to reflect changing business
requirements.

7



--------------------------------------------------------------------------------



 



Recoupment Policy: the Company’s Policy Regarding Recoupment of Incentive
Payments upon Financial Restatement, as it may be amended from time to time.
Retired or Retirement: this Plan utilizes the definition of “retiree” and
retirement that appears in the primary retirement plan covering the Participant.
Revenue Growth: calculated as the year-over-year percentage increase in net
sales after discounts according to GAAP. It will be adjusted for the impact of
mergers, acquisitions, and divestitures material to the business segment.
Section 16: Section 16 of the Securities Exchange Act of 1934, as amended.
Section 162(m): Section 162(m) of the Internal Revenue Code, as amended.
If a term is used but not defined in the Plan, it has the meaning given such
term in the Omnibus Plan.
Applicable Law
To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Illinois without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.

8